UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    -X
UNITED STATES OF AMERICA,

              V.
                                                             MEMORANDUM & ORDER
                                                             15-CR-0287-23(WFK)
AKEEM WATSON,

                              Defendant.
                                                    -X


WILLIAM F. KUNTZ,II, United States District Judge:

On June 23, 2017, Akeem Watson pleaded guilty to Count Sixty-Five of the Superseding
Indictment. The Court now sentences him and provides a complete statement ofreasons pursuant
to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and the President and contained
in 18 U.S.C. § 3553(a). For the reasons discussed below, Akeem Watson is hereby sentenced to
12 months and one day of incarceration, 2 years of supervised release, criminal forfeiture as set
forth in the Plea Agreement and Forfeiture Order, and a $100.00 special assessment.
                                        BACKGROUND


       On July 15,2015,the United States filed a seventy-five count Superseding Indictment
against twenty-three defendants, including Akeem Watson ("Defendant"). See Superseding
Indictment, ECF No.48. On June 23, 2017, Defendant pleaded guilty to Count Sixty-Five ofthe
Superseding Indictment, which charged a Bank Fraud Conspiracy. See Plea Agreement ^ 1,ECF
No. 451.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence
using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                           DISCUSSION


I.      Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case.
 When a district court chooses to impose a sentence outside ofthe Sentencing Guidelines range,
the court "shall state in open court the reasons for its imposition of the particular sentence, and ..
.the specific reason for the imposition of a sentence different from that described" in the
Guidelines. 18 U.S.C. § 3553(c)(2). The court must also "state[] with specificity" its reasons for
so departing "in a statement ofreasons form[.]" Id.
       "The sentencing court's written statement ofreasons shall be a simple, fact-specific
statement explaining why the guidelines range did not account for a specific factor or factors
under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709, at *1 (E.D.N.Y.
Mar. 29,2010)(Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to
consider in determining what sentence to impose on a criminal defendant. The Court addresses
each in turn.

II.     § 3553(a) Analysis

        A. The Nature and Circumstances of the Offense and the History and
            Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
 the offense and the history and characteristics of the defendant." 18 U.S.C. § 3553(a)(1).
        Defendant was bom on March 5,1992 and is the sole child bom to the consensual union
 of Patrick Blair and Marsha Elaine Watson. Presentence Investigation Report("PSR")H 70,
 ECF No.488. Defendant was raised by his mother in a single-parent household under lower-
 middle-income circumstances. Id. ^71. Defendant has always had close ties to his mother. Id. ^
 70. Defendant reported that his father died in a car accident in 1995. Id. Defendant's mother
 divulged in a subsequent interview Defendant's father committed suicide when Defendant was
 an infant. Id. Defendant encountered neither abuse nor neglect during his childhood. Id. ^11.
 Defendant has no siblings, and he has never been married nor fathered children. Id. H 72. He has
resided with his mother in a one-bedroom apartment in Brooklyn, New York since birth. Id. H

73. Defendant's mother remains supportive. Id. H 70.

       Defendant nearly drowned in a pool when he was ten years old. Id.\l\. After the
incident, Defendant fell into a coma and was placed on a ventilator for three months. Id. When
Defendant awoke, doctors discovered he had sustained significant brain damage, which limited
both his cognitive abilities and overall mental well-being. Id. Defendant also suffered from
aspiration pneumonia in connection with the near-drowning. Id. H 76. Defendant's medical
reports reveal he has been diagnosed with brain anomaly/deformation, insomnia, learning defect,
and muscle spasms. Id.     5.

       Defendant is also delayed because ofthe near-drowning incident. As a result, his
academic career was spent in special education classes. Id.    88. Defendant was enrolled at
Boys & Girls High School in Brooklyn,New York from 2006 to 2008. Id. In the 11th grade, he
withdrew from school because he lost interest. Id.

        In the summer of2004, when tested. Defendant obtained a full-scale Intelligence
Quotient("IQ")of60. Def. Sentencing Mem.("Def. Mem.")at 4,ECF No.661. A re-
evaluation conducted by school psychologists in 2007 reported that. Defendant, who was a 15-
 year-old seventh-grade student, continued to demonstrate significant academic delays and
 cognitive deficits despite receiving the recommended special education services. Id. He scored
 below the first percentile in reading, mathematics, and written languages. Id.
        When tested in 2015 pursuant to a psychoeducational evaluation prepared by NY
 forensics, he obtained a full-scale IQ of66. PSR H 87, ECF No.488. His basic spelling skills
 tested well below average, placing him at the fourth-grade level. Similarly, his decoding,
 comprehension, and math skills placed him at the second-grade level. Id. The evaluation noted
                                                 3
Defendant demonstrated extremely poor skills with respect to general cognitive flmction, and it
identified his visual/perception and visual/spatial functioning, verbal comprehension, verbal
reasoning, and vocabulary as in the low extreme. Id.

       Due to his mental disability. Defendant has never been gainfully employed. M K 91.
Rather, Defendant's health ailments have qualified him for Supplemental Security Income since
2008. Id. 192.

       On July 22, 2015, Defendant was released on a $75,000 unsecured bond with Pretrial
Services reporting requirements. Id. 4. Defendant's bond conditions were modified on
September 1,2015 to include participation in Pretrial Services' Special Option Services("SOS")
Program, which required Defendant to adhere to a curfew with location monitoring. Id. The
location monitoring condition was removed on February 27,2017. Id.
        The SOS Program is an alternative to incarceration program that provides educational
support for defendants in pending cases. Def. Mem.at 3,EOF No.661. Defendant has been
enrolled in SOS for nearly three years, since the time of his arrest. Id. Defendant has reportedly
made great progress in the SOS Program. Id. at 4; PSR H 71,EOF No.488. Defendant is
required to undergo routine mental health treatment. PSR H 81,EOF No.488. He has received
 weekly psychotherapy for treatment of depression since August 2015, attending treatment as
 required and making a sincere effort to reach his treatment goals. Id.
        Defendant began attending bi-weekly literacy classes in 2016 to improve his reading
 abilities. Id. H 89. Furthermore, Adult Career and Continuing Education Services- Vocational
 Rehabilitation deemed Defendant eligible to attend vocational classes in November 2017. Id. K
 90. He has attended these classes since June 2018 and has reported to Pre-Trial Services
 weekly. Def. Mem.at 3, ECF No.661. Since entering the SOS Program,Defendant has
engaged in efforts to secure ajob placement that accommodates his needs. PSR ^ 91,ECF No.
488.


       Defendant began smoking marijuana at age sixteen or seventeen. Id. ^ 84. He was
unable to quantify the specific amount of marijuana he smoked on any given occasion. Id. On
July 22,2017, while under pretrial supervision for the instant offense. Defendant was arrested for
possession of marijuana, Percocet, and drug paraphernalia with intent to use. Id. 66.
According to the arrest and court records, police approached a car being driven by one of
Defendant's associates while investigating reports that another of Defendant's associates phoned
in and sought to pick up a fake drug prescription. Id. Police stated they detected the smell of
marijuana and removed Defendant and his associates from the vehicle. Id. A subsequent search
of the vehicle revealed a container of marijuana, a vapor smoking pipe containing liquid
marijuana, and a black scale. Id. During a search of Defendant's person at the police precinct,
police found a bag containing a powder form ofPercocet in Defendant's left shoe. Id.
         Defendant advised he entered the car to take a ride to Walgreen's, and he did not know
the individual who sought to pick up the fake prescriptions. Id. Defendant also stated a doctor
 prescribed Percocet to him in February 2017 for an ankle injury. Id. He removed a pill from the
 bottle to have the medicine on hand in case his ankle began to hurt. Id. A urine specimen
 collected on July 24,2017 after Defendant's arrest tested positive for codeine. A urinalysis
 conducted by the Probation Department on August 3, 2017 tested negative for the presence of
 illicit substances. Id.^ 85.

        On August 17, 2011, at the age of nineteen. Defendant was arrested for criminal
 trespassing in the second degree and was sentenced to three years of probation. Id.\6\. The
 court also entered a five-year order of protection against him and imposed a $250.00 fine, which
he paid. Id. Defendant committed the instant offense while under probation for the criminal
trespassing offense. Id. HI 61,63. On May 17,2012, at the age of20, Defendant was arrested
for criminal possession of marijuana in the fifth degree. Id. H 67. The charge was dismissed on
May 17,2013. Id.

       Regarding the instant offense. Defendant was a member of Shoota Gang("SO")and the
Eight Trey Gangsta Crips("Eight Trey"). Id. H 10. He was also an associate ofthe Outlaw
Gangsta Crips("OGC"). Id. SG was an offshoot ofthe OGC,which included members and
associates ofthe OGC as well as members and associates of other gangs, including Eight Trey,
Bosses in Business, and the Bloods. Id. HH 4-5. Members and associates ofthe OGC have
engaged in drug trafficking, fraud, firearms trafficking, and promoting prostitution, and they
have committed acts of violence, including murder, attempted murder, robbery and assault, as
well as other crimes. Id. The purposes ofthe OGC included enriching the gang; promoting and
enhancing the gang's prestige, reputation, and position among rival gangs; preserving and
protecting the gang's power, territory, and criminal ventures; maintaining fear ofthe gang in
their victims and rivals; and concealing the gang's criminal activity from law enforcement. Id. H
6. Defendant was not connected with the violent acts listed and charged in the indictment. See
/W. nil 4-5.

        Defendant was arrested on July 16,2015 at his residence in Brooklyn, New York, and he
 made no post-arrest statements. Id. H 39. According to the Government, Watson and defendants
 Derrick Bienaime, Davon Brown, Shawn Newland, Cordero Passley, and Gabriel Patterson,
 together with others, committed bank fraud through the use offraudulent checks. Id. HH 1> 59.
 According to the Government,the total loss to the victim banks exceeded $550,000. Id. H 59.
                                                  I




 Per USSG § IB1.3(a)(1)(B), Defendant is accountable for the entire loss, as the conduct of each
                                                 6
ofthe defendants involved in these acts was in furtherance ofthe jointly undertaken criminal

activity. There is no evidence to suggest Defendant managed,supervised, or led any other
individuals as part ofthe instant offense. Id, According to Defendant's sentencing
memorandum. Defendant"was always accompanied by other members ofthe group during his
participation in the conspiracy and was directly responsible for only a small portion ofthe stolen
funds." Def. Mem. at 2, ECF No. 661. Defendant avers he "received no payment for his actions
in furtherance of the bank fraud." Id.

       B. The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence
imposed(A)to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense;(B)to afford adequate deten-ence to criminal conduct;
(C)to protect the public from further crimes of the defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in
the most effective manner." 18 U.S.C. § 3553(a)(2).

        Defendant's crime caused more than $550,000 worth ofloss to the victim banks and
helped to fund unlawful gang activity. The Court recognizes the seriousness ofthis offense and
 acts accordingly. It seeks to deter Defendant from further criminal activity and encourages him
 to sever his ties to SG,Eight Trey, and OGC. The Court further seeks to deter other gang
 members by sending the message that a life ofcrime carries a risk of punishment that outweighs
 any potential gains. Finally, this Court's sentence also considers and recognizes Defendant's
 family support, mental disabilities, and willingness to complete vocational trainings.
       C. The Kinds of Sentences Available

       The third § 3553(a)factor requires the Court to detail "the kinds of sentences available"
for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pleaded guilty to one count of Bank Fraud Conspiracy,in violation of 18
U.S.C. §§ 1349 and 1344. Plea Agreement H l,ECFNo.451. He faces a maximum term of
imprisonment ofthirty years. 18 U.S.C. § 1344. Defendant also faces: a maximum term of
supervised release offive years to follow any term of imprisonment, 18 U.S.C. § 3583(b),(e); a
maximum fine of$1,000,000.00, 18 U.S.C. § 1344; mandatory restitution in the full amount of
each victim's losses as determined by the Court, 18 U.S.C. §§ 3663A,3664; and a mandatory
special assessment of$100.00,18 U.S.C. § 3013. If Defendant violates a condition of
supervised release, he may be sentenced up to three years without credit for pre-release
imprisonment or time previously served on post-release supervision. 18 U.S.C. §§ 3583(b),(e).
        On July 18,2017,this Court entered a forfeiture order pursuant to 21 U.S.C. § 853(p)
requiring Defendant, who consented to the entry offorfeiture in his plea agreement,to forfeit one
million dollars and zero cents by the date of his sentencing. See Order of Forfeiture, EOF No.
453. The Court imposed this forfeiture judgment jointly and severally together with money
judgments imposed on any of Defendant's convicted co-conspirators. Id. ^ 1.
        D. The Kinds of Sentence and the Sentencing Range Established for Defendant's
            Offenses


        The fourth § 3553(a)factor requires the Court to discuss "the kinds ofsentence and the
 sentencing range established for ... the applicable category of offense committed by the
 applicable category of defendant as set forth in the guidelines[.]" 18 U.S.C. § 3553(a)(4)(A).
       Guideline § 2X1.1 applies to violations of 18 U.S.C. § 1349. See United States

Sentencing Commission, Guidelines Manual,§ 2X1.1 (Nov. 2018)("USSG"). Guideline §
2X1.1(a)—which covers conspiracies, attempts, and solicitations—instructs the applicable base
offense level shall be "[t]he base offense level from the guideline for the substantive offense,
plus any adjustments from such guideline for any intended offense conduct that can be
established with reasonable certainty." Id. Guideline § 2B1.1(a)(1) applies to violations ofthe
base offense, bank fraud under 18 U.S.C. § 1344, when such offenses carry maximum sentences
oftwenty or more years and sets a base offense level of seven. Id. § 2B1.1(a)(1).
        As noted above,the instant offense resulted in more than $550,000 of loss, resulting in a
14-level increase pursuant to Guideline § 2B 1.1(b)(1)(h).
        Defendant has clearly demonstrated acceptance of responsibility for the offense.
Accordingly,the offense level is decreased by two levels. USSG § 3El.l(a). Because the
Government was notified in a timely manner of Defendant's intention to enter a plea of guilty,
the offense level is decreased by one additional level. USSG § 3El.l(b). All parties agree
Defendant should receive a three-point reduction for acceptance ofresponsibility. This would
bring Defendant's total adjusted level to eighteen.
        In Defendant's plea agreement,the Government estimated that the Defendant would
 receive a one-level reduction "for a global resolution pursuant to U.S.S.G. § 5K2.0" if the
 covered defendants pleaded guilty by June 23,2017. Plea Agreement ^ 2,ECF No.451,PSR ^
 112,ECF No.488. Not all the listed Defendants pled guilty by June 23,2017, but all defendants
 have now pled guilty. Because all defendants have pled guilty, all parties agree Defendant
 should receive this additional one-point reduction, bringing Defendant's total adjusted level to
 seventeen.
       Defendant's criminal convictions result in a subtotal criminal history score of one. PSR H

61, ECF No.488. However, because Defendant committed the instant offense while under the
probation term for criminal trespassing in the second degree,two points are added under USSG
§4Al.l(d). This brings Defendant's total criminal history score to three, establishing a criminal
history category of II.' USSG Ch. 5,Part A.
       In its Guidelines calculation. Probation arrives at a total adjusted offense level of 18.

PSR K 112,ECF No.488. With a criminal history category ofII and a total offense level of 18,
the Guidelines imprisonment range is 30 to 37 months. USSG Ch. 5,Part A.
       Probation acknowledges the plea agreement called for an additional one-level reduction
in the advisory guideline range for the purposes of global resolution. PSR H 112,ECF No.488.
Both the Government and Defendant agree the additional one-level reduction should be included
in the sentencing calculus and assumed Probation included the reduction in its calculus as well.
See Gov't Mem. at 2,ECF No.665; Def. Mem. at 3,ECF No.661. This reduction would bring
Defendant's total adjusted offense level to 17, resulting in a range of27 to 33 months. The
Government asks the Court to impose a term of imprisonment within that range. The defense
"has no objection to these advisory guideline computations." Defense Mem. at 2,ECF No.661.
        Both the defense and Probation request the Court to impose a below-guidelines sentence
 pursuant to Policy Statement § 5K2.13. Id. at 4-8; PSR H 111,ECF No. 488. Probation suggests
 this Court impose a sentence oftime served and two-years supervised release, with special


'The Plea Agreement contemplated a criminal history category of I, Plea Agreement^ 2, and
 Defendant's Memorandum assumed that criminal history category I would still be applicable
 without providing a basis for such reasoning. Def. Mem.at 3,ECF No.661. The Government
 and Probation agree the appropriate criminal history category is II. Gov't Sentencing Mem.
 ("Gov't Mem.")at 2, ECF No.665.
                                                  10
conditions. Probation Sentencing Recommendation at 1-2, ECF No. 479-1. The defense does
not specify the sentence sought but suggests this Court should impose a non-custodial sentence
based on Defendant's diminished capacity pursuant to Policy Statement § 5K2.13 and

Defendant's progress in the SOS program. Defense Mem. at 2, ECF No.661.
       Per the Guidelines, Defendant may also be sentenced to a term ofsupervised release of
two years to five years, USSO § 5D1.2(a)(l)and a fine of between $6,000.00 and $1,000,000.00,
id, §§ 5E1.2(c)(3)-(4),(h)(1). The Guidelines further suggest Defendant is ineligible for
probation. Id. § 5B1.1(b)(1).

       E. Pertinent Policy Statenient(s) of the Sentencing Commission
       The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy statement.
   issued by the Sentencing Commission," 18 U.S.C. § 3553(a)(5). As noted above,the defense
and Probation in part request the Court to impose a below-guidelines sentence pursuant to Policy
Statement § 5K2.13, which provides:

        A downward departure may be warranted if(1)the defendant committed the
        offense while suffering from a significantly reduced mental capacity; and(2)the
        significantly reduced mental capacity contributed substantially to Ae commission
        ofthe offense. Similarly, if a departure is warranted under this policy statement,
        the extent ofthe departure should reflect the extent to which the reduced mental
        capacity contributed to the commission ofthe offense.
        However,the court may not depart below the applicable guideline range if(1)the
        significantly reduced mental capacity was caused by the voluntary use of drugs or
        other intoxicants;(2)the facts and circumstances ofthe defendant's offense
        indicate a need to protect the public because the offense involved actual violence
        or a serious threat of violence;(3)the defendant's criminal history indicates a
        need to incarcerate the defendant to protect the public; or(4)the defendant has
        been convicted of an offense under chapter 71,109A, 110 or 117, oftitle 18,
        United States Code.

        As the Second Circuit has held,"to qualify for a departure on the basis of diminished
 capacity, a defendant must prove by a preponderance of the evidence that she committed the
                                                 11
offense *while suffering from a significantly reduced mental capacity' and that there exists a

'causal link' between the diminished capacity and the charged offense." United States v. Miller,

178 F. App'x 70,72(2d Cir. 2006)(citing United States v. Valdez,426 F.3d 178, 184(2d Cir.
2005). Furthermore,"[t]he standard ... for granting a downward departure on the basis for
diminished mental capacity is not that the defendant recognizes the difference between right and
wrong, which may negate intent, but rather that his diminished mental capacity significantly
impaired his judgment or his ability to understand the wrongfulness of his actions." Valdez,426
F.3d at 184(emphasis in original).

        Though Defendant's significantly reduced mental capacity must be a contributing cause
ofthe offense, it need not be the sole cause ofthe offense. See, e.g.. United States, v. Harris,
192-CR-455(CSH), 1994 WL 683429, at *4(S.D.N.Y. 1994);see also United States v. Soliman,
954 F.2d 1012, 1014(5th Cir. 1992)). Still, per the letter of Guideline § 5K2.13,the
significantly reduced mental capacity must have contributed substantially to the commission of
the offense. See United States v. Quails,613 F. App'x 25,30(2d Cir. 2015). Courts may
consider both mental and psychiatric conditions in reviewing a request for downward departure
 under § 5K2.13. United States v. Santa,05-CR-649,2008 WL 2065560, at *6(E.D.N.Y. 2008)
(Weinstein, J.)(citing United States v. Liu,161 F. Supp.2d 371,372(E.D.N.Y. 2003)
(Weinstein, J.)(departing downward based on the defendant's gambling addiction)).
        This Court provides an account ofDefendant's drowning accident and his resulting
 mental disabilities above. Consistent with this account. Probation notes:

        The defendant has a brain injury and he is mentally disabled. As such, since it appears
        that the defendant committed a non-violent offense while suffering from significantly
        reduced mental capacity not resulting from voluntary use of drugs or other intoxicants, a
        downward departure may be warranted by Policy Statement 5K2.13.
                                                 12
PSR Hill,ECF No.488. Probation further notes "[t]he mitigating factor noted above(severe
cognitive defects due to traumatic brain injury as a youth) has been considered and a sentence
below the advisory guideline range has been recommended in accordance with 18 U.S.C. §
3553(a). Probation Sentencing Recommendation at 3,ECF No.479-1.
       Similarly, counsel for Defendant argues downward departure would be appropriate
because:(1)Defendant's mental state was not caused by drugs or intoxicants;(2)Defendant
committed a non-violent crime; and(3)Defendant's "agreement to commit bank fraud was a
decision made by an impaired mind." Def. Mem. at 7,ECF No.661. The defense argues
Defendant's "reduced mental capacity curtailed his ability to make judgments and rationally
perceive events," and his "decision making processes were blinded by his intellectual deficits."
Id. at 8. Further, due to Defendant's diminished capacity, the defense argues Defendant"did not
fully understand the possible consequences of his actions       His acquaintances manipulated
him into participating in the plot and he naively complied." Id. Ultimately, Defendant s
"participation in the bank fraud conspiracy was generated by his desire to be 'one ofthe boys'
 and his more worldly co-conspirators['] ability to exploit his weakness. Id. at 2.
        The Government emphasizes Defendant's membership in dangerous gangs and his
 participation in a scheme that helped fund those gangs. Gov't Mem. at 3, ECF No.665.
        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted
 sentence disparities among defendants with similar records who have been found guilty of
 similar conduct." 18 U.S.C. § 3553(a)(6).




                                                 13
       Defendant is one oftwenty-three defendants in this case, and the Court will craft a unique
sentence for each defendant. For the reasons stated in this order, and considering the other six §

3553(a)factors, the Court's sentence avoids unwarranted sentence disparities.
       G. The Need to Provide Restitution

       Lastly, the seventh § 3553(a)factor requires the Court to touch upon "the need to provide
restitution to any victims ofthe offense," 18 U.S.C. § 3553(a)(7). This factor is applicable in
Defendant's case. See 18 U.S.C. § 3663. Since the instant offense occurred after April 24,1996,
restitution is mandatory pursuant to 18 U.S.C. § 3663A and Guideline § 5E1.1(a)(1). The victim
banks, however, have yet to respond to requests for affidavits of loss. As a result, the specific
amounts owed to the individual victims is unknown and restitution cannot be determined with
accuracy. PSR H 108,ECF No.488. Nevertheless,this Court, per 18 U.S.C. § 3664(d)(5),
reserves its right to hold an evidentiary hearing within 90 days after sentencing to determine the
specific amount owed to the victims.
                                          CONCLUSION


        A sentence of 12 months and 1 day ofincarceration, to be followed by 2 years of
supervised release, criminal forfeiture as set forth in the Plea Agreement and Forfeiture Order,
 and a $100.00 special assessment is appropriate and comports with the dictates of§ 3553. This
 sentence is consistent with, and is sufficient but no greater than necessary to accomplish, the
 purposes of§ 3553(a)(2). The Court expressly adopts the factual findings ofthe Presentence
 Investigation Report and imposes the special conditions ofrelease proposed by the Probation
 Department.




                                                  14
                                so ORDERED.




                                 s/WFK
                                HON. WILLIAM F.
                                UNITED STATES DISTRI'   JUDGE


Dated: January 30,2018
      Brooklyn, New York




                           15
